DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a camera, NFC reader, RFID reader, or QR code, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The camera, NFC reader, RFID reader, or QR code allow the processor to acquire the laundry information.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 19 the phrase “encoding data vector” is unclear. 
Claims 2-9, 11-18, and 21 are dependent upon the aforementioned claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2013/0239337 cited in IDS).
Regarding claim 1, Kim figure 1 teaches a laundry treatment device comprising:
 a cleaning module configured to perform laundry cleaning (control method shown in figure 8); and 
one or more processors (160 controller which can be a processor) configured to: 
acquire laundry information for each of a plurality of laundry items (811); 
extract a plurality of material information values from the acquired laundry information to populate a material data vector for each of the plurality of laundry items (812); 
generate values for a data set corresponding to a plurality of graphic symbol information of the acquired laundry information for each of the plurality of laundry items (laundry reader 120 may include devices that can analyze the code of the label attached to the laundry); [0078]
generate an encoding data vector for each of the plurality of laundry items based on the material vector and the data set (814, 815); and 
acquire values of laundry control variables corresponding to the encoding data for each of the plurality of laundry items using a trained laundry course learning model (815), 
wherein the values of laundry control variables are used to generate a laundry course for the cleaning module, wherein the values of the encoding data vector are input to the trained laundry course learning model.
Regarding claim 2, figure 8 step 815 suggests the one or more processors are further configured to control the cleaning module to perform cleaning with the laundry course corresponding to the values of the laundry control variables.
Regarding claim 3, Kim teaches customized washing cycle, the basic factors such as a washing temperature, washing time, and whether bubble washing is performed and the additional factors such as soaking, an amount of detergent and additional rinsing, for example, may be automatically set in order to remove a plurality of complex contaminants effectively according to the material of the laundry, the contaminants of the laundry and the contamination level of the laundry determined by the controller 160 thereby suggesting the laundry control variables include a cleaning time variable, a number of rinses variable, a number-of-drying-times variable, a wash water temperature variable, and a water flow intensity variable.[0117]
Regarding claim 4, Kim teaches in the receiving of the information on laundry and user's characteristics, at least one of a material, size, and type of the laundry, and an age, occupation, and life pattern of the user may be determined as the information on laundry and user's characteristics thereby suggesting the laundry course learning model is configured to determine optimal weights of the laundry control variables using base line information and determining the values of the laundry control variables using the determined optimal weights.[0034]
Regarding claim 5, Kim teaches that in the determining of the washing characteristics of the laundry, at least one of a material of the laundry, a contaminant of the laundry, and a contamination level of the laundry may be determined as the washing characteristics of the laundry thereby suggesting the one or more processors are further configured to: determine a main material of each laundry item; categorize the plurality of laundry items into a plurality of laundry groups based on cleaning restrictions for each laundry group; determine optimal weights of the laundry control variables with respect to each laundry group; and generate a corresponding laundry course for each laundry group by determining the values of the laundry control variables using a control optimization scheme of each laundry group and the determined optimal weights.[0039]
Regarding claim 6, Kim teaches when the washing course of Dining & Kitchen is selected as the wearing environment information of the laundry, data in which blended products of cotton fiber and synthetic fiber make up the most part of the laundry may be stored in the database; and when the washing course of Desk & Office is selected as the wearing environment information of the laundry, data in which the use ratio of synthetic fiber is high as the material of the laundry and the anti-wrinkle processing for the laundry is frequent may be stored in the database thereby reading on the one or more processors are further configured to categorize the plurality of laundry items into the plurality of laundry groups based on the encoding data and acquire the values of the laundry control variables corresponding to the plurality of laundry groups through the laundry course learning model.[0111]
Regarding claim 8, Kim teaches a display for displaying the operation state of the washing machine 1 and the user's manipulation state may be disposed on the control panel 70 thereby reading on an output unit comprising a display or an audio output unit, wherein the one or more processors are further configured to output a laundry course including the values of the laundry control variables via the output unit when the plurality of laundry items is placed in the cleaning module.[0070]
Regarding claim 9, Kim teaches a display for displaying the operation state of the washing machine 1 and the user's manipulation state may be disposed on the control panel 70.[0070] Kim further teaches when the blended products of cotton fiber and synthetic fiber may be mainly used in the laundry worn in the environment illustrated in Dining & Kitchen as described above, deformation of the laundry could occur in the washing process if the mechanical cleaning power is added at a high washing temperature.  Especially when liquid detergent and a low washing temperature is used because bleach is not used, the conventional washing machine can be deemed to provide an inefficient washing cycle which causes an unnecessary waste of energy thereby suggesting an output unit comprising a display or an audio output unit, wherein the one or more processors are further configured to: detect one or more laundry items placed in the cleaning module; determine that at least one item of the one or more laundry items is incompatible with a cleaning course selected for the cleaning module; and output, via the output unit, information indicating that cleaning of the one or more laundry items cannot be performed.[0120]
Regarding claim 10, Kim figure 8 teaches a method for controlling a laundry treatment device, the method comprising: 
acquiring laundry information for each of a plurality of laundry items; (811)
extracting a plurality of material information values from the acquired laundry information to populate a material data vector for each of the plurality of laundry items; (812)
generating values for a data set corresponding to a plurality of graphic symbol information of the acquired laundry information for each of the plurality of laundry items; (laundry reader 120 may include devices that can analyze the code of the label attached to the laundry); [0078]
generating an encoding data vector for each of the plurality of laundry items based on the material vector and the data set; (814, 815)and 
acquiring values of laundry control variables corresponding to the encoding data for each of the plurality of laundry items using a trained laundry course learning model, wherein the values of laundry control variables are used to generate a laundry course for a cleaning module of the laundry treatment device, (815)
wherein the values of the encoding data vector are input to the trained laundry course learning model.
Regarding claim 11, figure 8 step 815 suggests instructions for controlling the cleaning module to perform cleaning with the laundry course corresponding to the values of the laundry control variables.
Regarding claim 12, Kim teaches customized washing cycle, the basic factors such as a washing temperature, washing time, and whether bubble washing is performed and the additional factors such as soaking, an amount of detergent and additional rinsing, for example, may be automatically set in order to remove a plurality of complex contaminants effectively according to the material of the laundry, the contaminants of the laundry and the contamination level of the laundry determined by the controller 160 thereby suggesting the laundry control variables include a cleaning time variable, a number-of-rinses variable, a number-of-drying-times variable, a wash water temperature variable, and a water flow intensity variable.[0117]
Regarding claim 13, Kim teaches in the receiving of the information on laundry and user's characteristics, at least one of a material, size, and type of the laundry, and an age, occupation, and life pattern of the user may be determined as the information on laundry and user's characteristics thereby suggesting the laundry course learning model is configured to determine optimal weights of the laundry control variables using base line information and determining the values of the laundry control variables using the determined optimal weights.[0034]
Regarding claim 14, Kim teaches that in the determining of the washing characteristics of the laundry, at least one of a material of the laundry, a contaminant of the laundry, and a contamination level of the laundry may be determined as the washing characteristics of the laundry thereby suggesting determining a main material of each laundry item; categorizing the plurality of laundry items into a plurality of laundry groups based on cleaning restrictions for each laundry group; determining optimal weights of the laundry control variables with respect to each laundry group; and generating a corresponding laundry course for each laundry group by determining the values of the laundry control variables using a control optimization scheme of each laundry group and the determined optimal weights.[0039]
Regarding claim 15, Kim teaches when the washing course of Dining & Kitchen is selected as the wearing environment information of the laundry, data in which blended products of cotton fiber and synthetic fiber make up the most part of the laundry may be stored in the database; and when the washing course of Desk & Office is selected as the wearing environment information of the laundry, data in which the use ratio of synthetic fiber is high as the material of the laundry and the anti-wrinkle processing for the laundry is frequent may be stored in the database thereby reading on categorizing the plurality of laundry items into the plurality of laundry groups based on the encoding data and acquire the values of the laundry control variables corresponding to the plurality of laundry groups through the laundry course learning model.[0111]
Regarding claim 17, Kim teaches a display for displaying the operation state of the washing machine 1 and the user's manipulation state may be disposed on the control panel 70 thereby reading on comprising outputting a laundry course including the values of the laundry control variables when the plurality of laundry items is placed in the cleaning module.[0070]
Regarding claim 18, Kim teaches a display for displaying the operation state of the washing machine 1 and the user's manipulation state may be disposed on the control panel 70.[0070] Kim further teaches when the blended products of cotton fiber and synthetic fiber may be mainly used in the laundry worn in the environment illustrated in Dining & Kitchen as described above, deformation of the laundry could occur in the washing process if the mechanical cleaning power is added at a high washing temperature.  Especially when liquid detergent and a low washing temperature is used because bleach is not used, the conventional washing machine can be deemed to provide an inefficient washing cycle which causes an unnecessary waste of energy thereby suggesting detecting one or more laundry items placed in the cleaning module; determining that at least one item of the one or more laundry items is incompatible with a cleaning course selected for the cleaning module; and outputting information indicating that cleaning of the one or more laundry items cannot be performed.[0120]
Regarding claim 19, Kim teaches a machine-readable non-transitory medium having stored thereon machine- executable instructions for controlling a laundry treatment device, the instructions comprising [0140-141]: 
acquiring laundry information for each of a plurality of laundry items; (811)
extracting a plurality of material information values from the acquired laundry information to populate a material data vector for each of the plurality of laundry items; (812)
generating values for a data set corresponding to a plurality of graphic symbol information of the acquired laundry information for each of the plurality of laundry items; (laundry reader 120 may include devices that can analyze the code of the label attached to the laundry); [0078]
generating an encoding data vector for each of the plurality of laundry items based on the material vector and the data set; (814, 815)and 
acquiring values of laundry control variables corresponding to the encoding data for each of the plurality of laundry items using a trained laundry course learning model, wherein the values of laundry control variables are used to generate a laundry course for a cleaning module of the laundry treatment device, (815)
wherein the values of the encoding data vector are input to the trained laundry course learning model.
Regarding claim 20, figure 8 step 815 suggests instructions for controlling the cleaning module to perform cleaning with the laundry course corresponding to the values of the laundry control variables.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0239337 cited in IDS), and in further view of Bajovic (US 20180165744 cited in IDS).
Regarding claim 7, Kim is silent to a camera configured to capture an image of a laundry item tag, wherein the one or more processors are further configured to acquire the laundry information using a captured image of a tag of each of the plurality of laundry items.
Bajovic is teaches a washing machine which can adjust its settings and wash the clothing item in accordance with the care and content information of the clothing item wherein clothing item cleaning appliance 400 can include one or more readers 410, 420, 430 to obtain the clothing item ID 330 encoded within the clothing item 300.  One or more readers 410, 420, 430 can be an RFID tag reader, an NFC tag reader, a camera.[0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a camera as taught in Bajovic to obtain the clothing item ID encoded within the clothing item.
Regarding claim 16, Bajovic is teaches a washing machine which can adjust its settings and wash the clothing item in accordance with the care and content information of the clothing item wherein clothing item cleaning appliance 400 can include one or more readers 410, 420, 430 to obtain the clothing item ID 330 encoded within the clothing item 300.  One or more readers 410, 420, 430 can be an RFID tag reader, an NFC tag reader, a camera thereby reading on the laundry information is acquired using an image of a tag of each of the plurality of laundry items captured by a camera of the laundry treatment device.[0046]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711